139 Ga. App. 648 (1976)
229 S.E.2d 126
TURNER
v.
WATSON.
52443.
Court of Appeals of Georgia.
Argued July 15, 1976.
Decided September 28, 1976.
Ezra Shimshi, Alan I. Begner, for appellant.
Henning, Chambers & Mabry, Ronald Arthur Lowry, Eugene P. Chambers, Jr., Frederick W. Johnson, for appellee.
STOLZ, Judge.
The plaintiff appeals from a judgment in the defendant's favor on a personal injury action which was tried before a jury. Both parties support their contentions on appeal by references and citations to the trial transcript, of which only a very small portion was provided for this court. Missing parts of the transcript of evidence are essential to determine the merits of the plaintiff's enumerations of error.
Although the plaintiff claims to be indigent and unable to afford the costs of producing the whole transcript, she did not comply with the provisions of Code Ann. § 6-806 (Ga. L. 1965, pp. 18, 26) for omitting portions of the transcript, and, in fact, indicated in her notice of *649 appeal that the transcript would be filed. Since there are important parts missing from the transcript of evidence received by this court, there is no question presented by appeal upon which this court can pass. Addis v. Spain, 225 Ga. 609 (170 SE2d 585); Lankford v. Lankford, 225 Ga. 147 (166 SE2d 354); Brown v. State, 223 Ga. 540 (156 SE2d 454); Sherron v. Craddock, 133 Ga. App. 926 (213 SE2d 62); Garrett v. Heaton, 131 Ga. App. 155 (205 SE2d 718); Roberts v. Crosswell, 130 Ga. App. 178 (202 SE2d 657). "This court cannot consider questions with respect to proceedings on a trial which are related in a party's brief but are not incorporated in a properly authenticated transcript as required by the Appellate Practice Act." R. & S. Management Co. v. Huntley, 119 Ga. App. 712 (168 SE2d 626); Greene v. McIntyre, 119 Ga. App. 296 (167 SE2d 203)). See Mathews v. Greiner, 130 Ga. App. 817 (204 SE2d 749); Jenkins v. Chambers, 127 Ga. App. 200 (193 SE2d 222).
Judgment affirmed. Bell, C. J., and Clark, J., concur.